DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group V, claim 19, drawn to a photodetector comprising a photovoltaic stack, in the reply filed on 4/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-18 and 20 are canceled. 
Claim 19 is amended.
Claims 21-29 are newly added to depend on claim 19.
Currently claims 19 and 21-29, drawn to the elected invention of a photodetector comprising a photovoltaic stack, are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 19 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (“Advancements in All-Solid-State Hybrid Solar Cells Based on Organometal Halide Perovskite”).
Regarding claims 19 and 24-27, Shi et al. discloses perovskite solar cell devices of FTO/bl-TiO2/mp-TiO2/MA0.6FA0.4PbI3/spriro-OMeTAD/Au (see section 6.2, table 8 in pages 397-398) or FTO/bl-TiO2/mp-TiO2/MASnxPb1-xI3/P3HT/Ag/Au (see section 6.3 in page 398) are known in the art. In other words, Shi et al. teaches it is known in the art that a photodetector device comprising a photovoltaic stack (or solar cell devices) comprising:
a substrate (FTO, or FTO glass – see description of Fig. 17);
an electron transport layer (TIO2);
a hole transport layer (spiro-OMeTAD or P3HT); and
a layer comprising a composition (or perovskite) of a mixed salt of empirical formula AaBbMcXd (or perovskite MA0.6FA0.4PbI3 or MASnxPb1-xI3); 
wherein
A is an organic cation (e.g. MA - methylammonium),
B is a cation which is different from A (e.g. FA – formamidinium, or Sn)
M is a metallic cation (e.g. Pb);
X is a halogen anion (e.g. I - iodide); and
a, b, c and d are numbers expressing the relative molar proportions of the cations and anions (see the formulas).
Regarding claim 21, Shi et al. discloses a photodetector device as in claim 19 above, wherein MASnxPb1-xI3 has B to be Sn, which is an inorganic cation.

Regarding claim 23, Shi et al. discloses a photodetector device as in claim 19 above, wherein the van der Waals radii of cation A and cation B of MA0.6FA0.4PbI3 (or MA – methylammonium, and FA – formaminidium) are in the range of 200 – 280 pm (see Applicant’s disclosure, or table 1 of evidentiary reference to Kieslich et al. “Solid-state principles applied to organic-inorganic perovskites: new tricks for an old dog”).
Claim(s) 19 and 22-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akbulatov et al. (“Hydrazinium-loaded perovskite solar cells with enhanced performance and stability”, Cite No. 1 of Other Documents in IDS 4/8/2020).
Regarding claims 19 and 24-27, Akbulatov et al. discloses a photodetector comprising a photovoltaic stack (or solar cell) comprising:
a substrate (see ITO glass in fig. 5);
an electron transport layer (see PCBM in fig. 5);
a hole transport layer (PEDOT:PSS in fig. 5); and
a layer comprising a composition (or perovskite) of a mixed salt of empirical formula AaBbMcXd (see perovskite MA1-xHAxPbI3 in fig. 5, also see figs. 2 and 5b, and the whole document); 
wherein
A is an organic cation (e.g. MA - methylammonium),
B is a cation which is different from A (e.g. HA – hydrazinium)
M is a metallic cation (e.g. Pb);
X is a halogen anion (e.g. I - iodide); and
a, b, c and d are numbers expressing the relative molar proportions of the cations and anions (see the formulas).
Regarding claim 22, Akbulatov et al. discloses a photodetector as in claim 19 above, wherein the composition disclosed by Akbulatov et al. is a perovskite, which is a crystalline.
Regarding claim 23, Akbulatov et al. discloses a photodetector as in claim 19 above, wherein the van der Waals radii of cation A and cation B of MA1-xHAxPbI3 (or MA – methylammonium, and HA – hydrazinium) are in the range of 200 – 280 pm (see Applicant’s disclosure, or table 1 of evidentiary reference to Kieslich et al. “Solid-state principles applied to organic-inorganic perovskites: new tricks for an old dog”).
Regarding claims 28-29, Akbulatov et al. discloses a photodetector as in claim 19 above, wherein the formula MA1-xHAxPbI3 , in which MA is methylammonium or CH3NH3+ and HA is hydrazinium or NH2NH3+,  corresponds to claimed (CH3NH3)x(NH2NH3)1-xPbI3 with x (or 1-x of Akbulatov et al.) is 0.5, 0.4, 0.2 (see figs. 2 and 5b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beaumont et al. (WO 2016/038338), which discloses perovskite structure AMX3 having mixed cations A and A’ (see the whole document).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726